  Case 20-03439        Doc 46    Filed 09/21/20 Entered 09/21/20 07:24:21          Desc Main
                                   Document     Page 1 of 1



                          IN THE UNITED STATES BANKRUPTCY COURT
                                NORTHERTN District of ILLINOIS
In re: FRANCIA SMALL           Case No: 20‐03439



                                     Chapter: 13



                       NOTICE OF WITHDRAWAL OF PROOF OF CLAIM FILED BY

                              SANTANDER CONSUMER USA



Comes now Santander Consumer USA and withdraws CLAIM number (1) previously filed
in the above referenced bankruptcy action on or about 2/27/2020.



Respectfully submitted,




/s/ Lorraine Lowery‐Johnson
Bankruptcy Representative
Santander Consumer USA, Inc.
P.O. Box 961245
Fort Worth, TX 76161‐1245
